Exhibit 10.3





AMENDMENT NO. 1
TO THE
SAN JOAQUIN BANCORP
1999 STOCK INCENTIVE PLAN



     WHEREAS, San Joaquin Bancorp (the “Bank”) maintains the San Joaquin Bancorp
1999 Stock Incentive Plan (the “Plan”) for the benefit of its eligible Key
Employees; and

     WHEREAS, the Bank desires to amend the Plan to update the definition of
"Fair Market Value," provide for the exercise of unvested options, and clarify
the time period within which an Option may be exercised.

     NOW, THEREFORE, the Plan is hereby amended effective as of January 1, 2007
as follows:

1. Section 5.4 (Exercisability and Term) is amended by replacing the fourth
sentence of such section with the following:

     To the extent required by or allowed under applicable law, Options shall be
exercisable for a minimum period of six months, and a maximum period of one
year, following termination of employment due to death or disability; and for a
minimum period of 30 days, and a maximum period of 90 days, following
termination of employment for all other reasons.

2. A new Section 5.5 (Early Exercise) is added as follows and the remaining
sections of Article 5 are renumbered:

     Early Exercise. An Option may, but need not, include a provision by which
the Participant may elect at any time while a Key Employee to exercise the
Option as to any part or all of the shares subject to the Option prior to the
full vesting of the Option. Any unvested shares so purchased shall be subject to
a repurchase right in favor of the Bank with the repurchase price to be equal to
the original purchase price of the stock. To the extent required by applicable
law, the right of the Bank under this Section 5.5 to repurchase shares at the
original purchase price (a) shall lapse at a minimum rate of twenty percent
(20%) per year over the five-year period measured from the date the Option was
granted; and (b) such right shall be exercisable only within the time periods
described in Section 5.4 for Option exercise.

3.      Section 18.11 (Fair Market Value) is replaced in its entirety with the
following:     "Fair Market Value" means, on any date,     (a) the closing sale
price of a share of Common Stock, as reported on the Composite Tape  

for New York Stock Exchange Listed Companies or The Nasdaq Stock Market’s
National Market (or other established national stock exchange on which the
Common Stock is regularly traded) on such date or, if there were no sales on
such date, on the last date preceding such date on which a sale was reported;



W02-WEST:5LHD1\400143344.1





-1-



--------------------------------------------------------------------------------

     (b) if the Common Stock is not listed for trading on an established
national stock exchange, the closing sale price of a share of Common Stock on
the Nasdaq Stock Market SmallCap Market ("NSM") or Over-the-Counter Bulletin
Board (“OTCBB”) or if there were no sales on such date, on the last date
preceding such date on which a sale was reported;

     (c) if shares of Common Stock are not listed for trading on an established
national stock exchange or quoted on NSM or OTCBB, but a regular, active public
market for the Common Stock exists in the over-the-counter other-OTC
(“Other-OTC”) or pink sheets (as determined in the sole discretion of the
Committee, whose discretion shall be conclusive and binding), the average of the
closing bid and ask quotations per share of Common Stock in the Other OTC market
or pink sheets for such shares on such date or, if no quotations are available
on such date, on the last date preceding such date on which a quotation was
reported; or

     (d) if shares of Common Stock are not listed for trading on an established
national stock exchange or quoted on NSM, OTCBB, Other-OTC or pink sheets, Fair
Market Value shall be determined by the Committee in good faith and in
compliance with Section 409A of the Code.

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in the Western Edition of The Wall Street
Journal. Such determination shall be conclusive and binding on all persons.

     To record this Amendment No. 1 to the Plan, the Bank has caused it to be
executed on this 19th day of December 2006.



SAN JOAQUIN BANCORP





By /s/ Stephen M. Annis, Secretary





W02-WEST:5LHD1\400143344.1





-2-



--------------------------------------------------------------------------------